DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments made on 3/15/21. Claims 1 – 15 were amended prior to examination. Claims 1 – 15 are pending in the current application. 
Claim Objections
Claims 12, 13, and 15 are objected to because of the following informalities:  it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. In re Hutchison, 69 USPQ 138. Appropriate correction is required.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15 are rejected under 35 U.S.C. 102(a) as being anticipated by Cantor (U.S. 2012/0220373). 
(“In one embodiment, the dialog may display a user/user icon 230, a progress bar 240 indicating the user's progression towards unlocking the content item”, par. 0020 and fig. 2), identifying a target task for which a time is to be estimated for completing the task, (“the user fills the progress bar 170 and the game unlocks the content item 180 for user access”, par. 0019), determining as a start point the completion of the last task completed by the user on the computer, (fig. 1), obtaining, from data relating to a corpus of users, data for at least a subset of those users who completed the task completed by the user before also completing the target task, wherein the obtained data comprises timing data, (“In one embodiment, the user may gain access to the content item by sending requests for help to a set of crew members 120. As crew members respond, a progress bar 150 dialog may indicate the progression towards obtaining access to the restricted content item”, par. 0019 and fig. 1), calculating a representative time from the start point to the completion of the target task, based on the obtained data and implementing a predetermined action responsive to the calculated representative time, (fig. 1, parts, 150, 160, 170, and 180). 
Regarding claim 2, Cantor discloses indicating the representative time to the user, (fig. 2). 
Regarding claim 3, Cantor discloses setting the completion of the target task as a goal in a videogame, (“the user fills the progress bar 170 and the game unlocks the content item 180 for user access”, par. 0019). 
Regarding claim 4, Cantor discloses obtaining a target completion time; calculating representative times for a plurality of candidate target tasks, based on respective subsets of users within the corpus; and identifying as the target task the candidate target task whose representative time best fits the target completion time, (fig. 1). 
(fig. 1). 
Regarding claim 13, Cantor discloses an input processor configured to obtain a target completion time; the time calculation processor being configured to calculate representative times for a plurality of candidate target tasks, based on respective subsets of users within the corpus; and a candidate evaluation processor configured to identify as the target task the candidate target task whose representative time best fits the target completion time, (fig. 1 and fig. 3). 
Regarding claim 14, Cantor discloses the plurality of candidate target tasks represent a sequence of tasks that progress toward a goal, and the identified target task is indicative of how much of the goal a user is likely to complete within the obtained target completion time, (fig. 1). 
Regarding claim 15, Cantor discloses the target task relates to saving a state of the game for future use; and the time calculation processor is configured to compare the calculated representative time with a target completion time; and if the calculated representative time exceeds the target completion time, then the apparatus implements a predetermined action selected to assist the user to complete the target task more quickly, (“In one embodiment, the user may gain access to the content item by sending requests for help to a set of crew members 120. As crew members respond, a progress bar 150 dialog may indicate the progression towards obtaining access to the restricted content item”, par. 0019 and fig. 1). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715